DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 13-24 of US Application No. 16/643,231, filed on 09/09/2022, are currently pending and have been examined. Claim 13 has been amended.
	
Response to Arguments
	Applicants arguments, see REMARKS 09/09/2022, with respect to the rejection, under 35 USC §103, of claims 13-24 have been fully considered but are not persuasive. Therefore, the previous rejections are maintained.

	With respect to the rejection of claim 13, the Applicant argues:

“…the use of the heat and electric engines are adjusted so that, while driving to the current destination, the vehicle battery does not fall below the calculate state of charge necessary to begin a new trip in electric mode. This feature is not taught or suggested by the cited combinations of references.” Examiner disagrees.

	Magnet discloses during the current mission the truck uses a heat engine, i.e., an internal combustion engine, and electric motor to maintain a state of charge necessary to begin a new mission:

“Electrical control unit 10 can thereby control the speed of internal combustion engine 2 and can also control the electrical power absorbed/delivered by electric machine 4 from/to battery 8. It is quite common in the field of hybrid vehicles to have a control unit 10 which may implement several control strategies. Some of these strategies can be centered on seeking to maintain the state of charge SOC of the battery 8 within a predefined window around a state of charge target SOCT. The state of charge target or target window can be dependent on various parameters, including vehicle speed, vehicle weight, battery state of health, etc. . .” (¶ [0037], emphasis added to illustrate that preventing the charge from dropping below a charge target is “quite common in the field of hybrid vehicles”) 

“During an operating period of truck T in the course of a mission, the battery 8 is usually maintained at a state of charge SOC which varies around a normal operating State of charge target, or SOCTn, which can be for example equivalent to 40% of the nominal capacity of battery 8. Normal state of charge SOCTn is maintained during a major portion of the operating period of truck T. As mentioned above, the normal state of charge SOCTn can be dependent on a number of factors, including factors which may change during the mission, such as the vehicle speed or the vehicle weight” (¶ [0043], emphasis added)

“To recharge battery 8, electronic control unit 10 may set a modified state of charge target SOCTsup. In order to prevent a sudden change in the operation of the truck, which would lead to some electric equipment of truck T lacking electrical energy, the charge of battery 8 is preferably done a progressive manner, by progressively increasing state of charge target SOCT from the normal level SOCTn to the modified level SOCTsup. This is exemplified by the increasing linear curve on FIG. 3. The SOC target increase could be done by steps. The goal of this charge of battery 8 is to increase the state of charge of the battery from a level varying around SOCTn to a higher level varying around a higher state of charge target SOCTSup, which can be comprised between 65 and 70% of the nominal capacity of battery 8. Level of state of charge target SOCTsup may be set on the basis of a number of parameters, for example including on the temperature estimation S12 made by estimation device 12. It could also be a predetermined value. Level of target SOCTsup should preferably be set to store enough energy to permit that the discharge of battery 8 at the beginning of the next mission induces a sufficient temperature increase - See at least ¶ [0051])

	Here, Magnet is disclosing setting a threshold value based on a variety of parameters, including temperature estimation s12, then charging the battery to that value and maintaining the charge to at least that value. The threshold value becomes a new minimum value that the system prevents the charge from dropping below to ensure that the batteries have enough power to increase their temperature to guarantee the vehicle will be able to start at the beginning of the next mission.

	While, Magnet discloses a hybrid vehicle capable of providing torque to the drivetrain by engine and/or motor and discloses keeping the battery at a state of charge for the next mission. Magnet does not explicitly disclose that the start of the next mission includes starting the vehicle in electric mode. However, Laing discloses an EV-start threshold for the SOC of the batteries.

	Magnet discloses that the SOC is maintained during the current mission, while the mission would very likely include a destination, Magnet does not explicitly disclose that the SOC is maintained to the “current destination”. However, Tate discloses monitoring the SOC of the vehicle while on the route to a destination. 

	Therefore, the combined art of Magnet, Laing, and Tate disclose every aspect of the claim limitation presented above. 

	Applicant further argues:

“Regarding Magnet, the Office Action combines paragraphs [0008] and [0038] in a manner that is not consistent with the overall teachings of Magnet.” Examiner disagrees.

	Paragraph 8 is mapped to concisely show that the process of the invention occurs during the running of a mission, i.e., prior to the start of a new mission (trip). The language of paragraph 8 is expanded in the disclosure, for example paragraphs 0050-0051: 

“In an embodiment of the invention, if the end of the mission is about to occur, electronic device 14 may be programmed to send to electronic control unit 10 an electronic signal S14. Once electronic control unit 10 receives this signal, a charging process of battery 8 is initiated by electronic control unit 10 at a time t1. It can be mentioned that the role of the electronic control units 10 and 14 can be split between several physical units, including more than two physical units, or could be joined in one single physical electronic control unit.

To recharge battery 8, electronic control unit 10 may set a modified state of charge target SOCTsup. In order to prevent a sudden change in the operation of the truck, which would lead to some electric equipment of truck T lacking electrical energy, the charge of battery 8 is preferably done a progressive manner, by progressively increasing state of charge target SOCT from the normal level SOCTn, to the modified level SOCTsup. This is exemplified by the increasing linear curve on FIG. 3. The Soc target increase could be done by steps. The goal of this charge of battery 8 is to increase the state of charge of the battery from a level varying around SOCTn to a higher level varying around a higher state of charge target SOCTSup, which can be comprised between 65 and 70% of the nominal capacity of battery 8. Level of state of charge target SOCTsup may be set on the basis of a number of parameters, for example including on the temperature estimation S12 made by estimation device 12. It could also be a predetermined value. Level of target SOCTsup should preferably be set to store enough energy to permit that the discharge of battery 8 at the beginning of the next mission induces a sufficient temperature increase…”

	Paragraph 0038 discloses the method in which the vehicle recharges the batteries, this method of recharging or maintaining the state of charge is the method used in the later paragraphs cited above. Therefore, the Examiner finds the above argument unpersuasive.

	Applicant further argues: 

“Paragraph [0038], which is at the beginning of the Detailed Description section of Magnet, describes an electronic control unit that controls the internal combustion (heat) engine 2 and the electrical machine 4. Magnet explains that some of the strategies for controlling the internal combustion engine 2 and the electrical machine 4 "can be centered on seeking to maintain the state of charge SOC of the battery 8 within a predefined window around a state of charge target SOC T." However, paragraph [0038] of Magnet does not disclose or suggest that the state of charge target SOC T during a current trip is the minimum state of charge that makes it possible to ensure a minimum level of driving in electric mode at the start of a future trip for the vehicle. Indeed, the parameters listed in paragraph [0038] of Magnet for the state of charge target are "vehicle speed, vehicle weight, and battery state of health." 
 
In fact, in the Detailed Description section of Magnet (again, Paragraph [0038] is towards the beginning of this section), the discussion of estimating the temperature at the next mission (trip) begins in paragraph [0044]. In paragraph [0045], Magnet discusses a temperature shortfall (i.e., the forecasted temperature for the next mission is below a threshold temperature) and the subsequent paragraphs discuss this shortfall. In paragraphs [0050] and [0051], Magnet explains that, when the shortfall is calculated and the end of the current mission is about to occur, a modified state of charge target SOCTsup is set so that the battery is recharged. Thus, the SOC T discussed in paragraph [0038] of Magnet does not take into account the minimum state of charge that makes it possible to ensure a minimum level of driving in electric mode at the start of a future trip for the vehicle. As explicitly explained in Magnet, this future temperature is only considered at the end of the current mission and, if a shortfall will occur, the battery in Magnet is recharged before the mission is ended (again, making it clear that the current state of charge of the battery has been allowed to fall below the SOCTsup that takes into account the future temperature). 
 
Thus, it is respectfully submitted that, when considered as a whole, Magnet does not disclose or suggest at least "maintaining the state of charge of the battery by controlling use of the heat engine and the electric engine such that the state of charge of the battery does not fall below the minimum state of charge [that makes it possible to ensure a minimum level of driving in electric mode in a future running of the vehicle] during the phase of running the vehicle to the current destination," as recited in amended Claim 13.” The Examiner cordially disagrees.

	Magnet discloses maintaining the state of charge of the battery by controlling the engine and electric motor. This state of charge can be a predetermined state or a window around a state of charge, the use of the window implies a minimum and maximum value. However, Magnet discloses that using either of these methods is equivalent. As the Applicant states above, the SOC may be modified depending on the predicted future temperature. However, in any case the SOC is set and is then the charge value is set to that amount, during the mission. Not allowing the charge to drop below the SOC is performing the function of not allowing the charge to drop below a minimum value.

	However, even if the Applicant disagrees that Magnet discloses this limitation. Tate discloses not allowing the state of charge to drop below a minimum value during the trip. (e.g., ¶[0026]) Therefore, the combination of Magnet, Lange, and Tate disclose the entirety of the claim.

	Applicant further argues:

“Regarding the modification to Magnet based on Laing, Laing teaches an EV-start SOC threshold that determines whether the vehicle can start in electric mode or via the heat engine. Nothing in Laing teaches that this EV-start SOC threshold is determined during the previous drive so that the driving pattern of the vehicle (use of the electric or heat engine) is adjusted accordingly. Further, Magnet already contemplates using the electric engine at the start of a future trip, as explained above (see paragraphs [0008]-[0010], [0050], and [0051]). However, as with Liang, the SOC T of Magnet does not take into account the minimum state of charge that makes it possible to ensure a minimum level of driving in electric mode at the start of a future trip for the vehicle. See [0038] of Magnet. Thus, the modification to Magnet based on Laing does not cure this deficiency.”

	As stated above, Magnet discloses determining the SOC threshold to start the next mission. Magnet does not explicitly teach an EV-start at the beginning of the next mission. However, Laing discloses a SOC threshold for an EV-start. Therefore, the combination teaches the limitation above.
 
	Applicant further argues:

	“Regarding the modification to Magnet in view of Laing based on Tate, the Office Action takes the position that the combination teaches maintaining the state of charge of the battery, during the phase of running the vehicle to the current destination, at the minimum state of charge. It appears that Magnet already teaches keeping the battery at a minimum state of charge as described [0038]. However, as explained above, the state of charge during running of the current trip does not include the temperature at the state of the next trip and the modification based on Laing does not cure this deficiency.”

	As stated above the temperature at the next start of a mission is considered when determining the SOC to keep during the current mission. Therefore, the Examiner does not find this argument persuasive.

 	Applicant further argues:

“Therefore, it is respectfully submitted that the cited combination of Magnet in view of Liang and Tate does not disclose or suggest every feature recited in amended Claim 13. Further, the remaining secondary references (Wagner and MitTabatabaei) also do not cure the above-noted deficiencies. Accordingly, it is respectfully requested that the outstanding obviousness rejections be withdrawn.”

	As stated above the Examiner interprets the prior art of Magnet, Laing, and Tate as teaching the entirety of the amended claims. Therefore, the argument with respect to Wagner and  MitTabatabaei are moot.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 13-15, 17-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over by Magnet (US Patent Publication No. 2013/0245874) in view of Laing (US Patent Publication No. 2014/0012450) and in further view of Tate JR. et al. (US 2010/0280687 A1, “Tate”).

	Regarding claim 13, Magnet teaches a method for managing a state of charge of a traction battery of a hybrid vehicle power train, including a heat engine and an electric engine, the method comprising, during a phase of running of the vehicle to a current destination predicting a temperature that the battery will reach, after the power train is switched off, at a time of departure to a future destination (Paragraph 0008, "During a mission of the vehicle, estimation of the temperature of the energy storage system at the beginning of the next mission of the vehicle"; also see at least ¶ [0037]-[0045]);

	estimating, as a function of the battery temperature previously predicted, a minimum state of charge of the battery making it possible to provide, during a phase of running to the future destination, a predefined minimum power level; maintaining the state of charge of the battery at the minimum state of charge of the battery by controlling use of the heat engine and the electric engine such that the state of charge of the battery does not fall below the minimum state of charge during the [mission](Paragraph 0038, "Some of these strategies can be centered on seeking to maintain the state of charge SOC of the battery 8 within a predefined window around a state of charge target SOC T. The state of charge target or target window can be dependent on various parameters, including vehicle speed, vehicle weight, battery state of health, etc... One easy way to modify at least partly the strategy is to change the state of charge target or target window and/or to change to change the way it is determined. For example, if the state of charge target is defined by a formula depending on a certain number of parameters, a change of strategy can be obtained by giving a fixed predetermined, value to the state of charge target or target window, or by modifying the formula by which it is determined. In any case, modifying a state of charge target or a state of charge target window will be equivalent", This means that the target window for state of charge can be set as the minimum state and can be maintained close to this state of charge; also see at least ¶ [0043]-[0052]).

	Magnet fails to explicitly teach that the predefined minimum power level is a predefined minimum power level available at terminals of the battery to ensure a minimum level of driving in electric mode. However, this feature is taught by Laing (Paragraph 0005, "the EV-start SOC threshold is determined to be one selected from amongst a value sufficient to allow a vehicle to travel a prescribed distance before a SOC falls below a SOC minimum level at which an engine is started and a value sufficient to allow a vehicle to operate for a prescribed time period before a SOC falls below the SOC minimum level").

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Magnet with the target state of charge determined to provide a minimum amount of driving in an electric mode, as taught by Laing, in order to reduce fuel consumption, reduce vehicle emissions, and increase other benefits well known to be associated with electric-only driving during the phase of running to the future destination.

	The combination of Magnet and Laing does not explicitly teach maintaining the state of charge of the battery by controlling use of the heat engine and the electric engine such that the state of charge of the battery does not fall below the minimum state of charge during the phase of running the vehicle to the current destination. However, Tate discloses method of controlling vehicle powertrain and vehicle control system and teaches maintaining the state of charge of the battery by controlling use of the heat engine and the electric engine such that the state of charge of the battery does not fall below the minimum state of charge during the phase of running the vehicle to the current destination. (Paragraph 0019 and 0022, “The state of charge of the battery 30 as the vehicle 10 proceeds along Trip 1 with trip route 114 or along Trip 2 with trip route 116 is indicated as curves 214 and 216 in the plot of FIG. 4, and results from the processor 44 and controller 39 controlling the powertrain 22 according to the method 400 of FIG.4. The method 400 determines whether to start the engine 34 while operating in an electric-only mode based on predetermined minimum states of charge in the battery (i.e., charge thresholds) in conjunction with the vicinity of the vehicle 10 to the various locations 106, 108, 110, 112 of FIG. 3.” The starting of the engine is done to enter into a “sustaining mode” i.e., maintains the state of charge of the battery.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Magnet and Laing, with the method of controlling the vehicle powertrain and the vehicle control system, as taught by Tate, to prevent engine starts during trips, under conditions that would otherwise warrant starting the engine, when the vehicle 10 is in the vicinity of locations at which it is likely to be shut off after traveling just an additional short distance for an additional short time period

	Regarding claim 14, the combination of Magnet in view of Laing teaches the method as claimed in claim 13. Additionally, Magnet teaches wherein parameters of the predicting the temperature that the battery will reach include: an elapsed time between an end of the current run and a start of the future run , and/or a model of variation of an ambient temperature between the end of the current run and the start of the future run (Paragraph 0042, "It is assumed that the truck is operated for a given mission for which it can be determined a start of the mission and an end of the mission. The period between two consecutive missions, hereinafter the off-mission period, is a period where the vehicle is left non-operating for a sufficient amount of time for its batteries to reach a temperature near the ambient temperature"), and/or;

	a model of thermal inertia of the battery giving a trend of the battery temperature as a function of a trend of the ambient temperature (Paragraph 0042, "The minimum duration of an off-mission period may vary a lot, especially depending on the difference between the battery temperature at the end of the previous mission and the ambient temperature, depending on the thermal inertia of the battery, etc.", This means that there is a relation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
between the thermal inertia and the ambient temperature).

	Regarding claim 15, the combination of Magnet in view of Laing teaches the method as claimed in claim 14. Additionally, Magnet teaches wherein the elapsed time between the end of the current run and the start of the future run is obtained directly from a run scheduling system (Paragraph 0046, "the truck may be equipped with an electronic device 14 adapted to geographically locate truck T, for example comprising a satellite positioning system, which may be coupled to a navigation system where the path of the truck for the corresponding mission, or only its final destination for the mission, has been entered"), or; 

	deduced statistically from previous runs obtained from a run memorizing system, said previous runs exhibiting similarities with the current run (Paragraph 0046, "In some applications, where the truck always comes back to a predefined location at the end of a mission, it may be sufficient for the electronic, device 14 to detect if truck T approaches its usual parking place or garage"), or; 

	equal to a constant ("A mission can be considered as a day's work, so that it can be considered that a mission is about to end at a certain time of the day and that a new mission is going to start the next day").

	Regarding claim 17, the combination of Magnet in view of Laing teaches the method as claimed in claim 14. Additionally, Magnet teaches wherein the model of thermal inertia of the 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
battery is defined such that the battery temperature varies identically with the ambient temperature (Paragraph 0042, "The minimum duration of an off-mission period may vary a lot, especially depending on the difference between the battery temperature at the end of the previous mission and the ambient temperature, depending on the thermal inertia of the battery, etc.", This means that there is a relation between the thermal inertia and the ambient temperature).

	Regarding claim 18, the combination of Magnet in view of Laing teaches the method as claimed in claim 13. Additionally, Magnet teaches wherein the estimating the minimum state of charge includes selecting the maximum value from among a plurality of state of charge values, said plurality including at least a minimum state of charge value to reach the current destination, estimated as a function of a measured current temperature of the battery and; a minimum state of charge value to reach the future destination, estimated as a function of the battery temperature previously predicted (Paragraph 0038, "Some of these strategies can be centered on seeking to maintain the state of charge SOC of the battery 8 within a predefined window around a state of charge target SOC T. The state of charge target or target window can be dependent on various parameters, including vehicle speed, vehicle weight, battery state of health, etc... One easy way to modify at least partly the strategy is to change the state of charge target or target window and/or to change to change the way it is determined. For example, if the state of charge target is defined by a formula depending on a certain number of parameters, a change of strategy can be obtained by giving a fixed predetermined, value to the state of charge target or target window, or by modifying the formula by which it is determined. In any case, modifying a state of charge target or a state of charge target window will be equivalent", This means that the target window for state of charge can be set as the minimum state).

	Regarding claim 19, the combination of Magnet in view of Laing teaches the method as claimed in claim 18, wherein the plurality of state of charge values also includes a minimum state of charge to ensure a predefined life of the battery ("The state of charge target or target window can be dependent on various parameters, including vehicle speed, vehicle weight, battery state of health, etc.").

	Regarding claim 20, the combination of Magnet in view of Laing teaches the method as claimed in claim 18. Additionally, Magnet teaches wherein the minimum state of charge values to reach the current destination and to reach the future destination are calculated in real time by a method of linear modelling of a trend of available power in the battery as a function of the state of charge of the battery (Paragraph 0038, "Some of these strategies can be centered on seeking to maintain the state of charge SOC of the battery 8 within a predefined window around a state of charge target SOC T. The state of charge target or target window can be dependent on various parameters, including vehicle speed, vehicle weight, battery state of health, etc.… One easy way to modify at least partly the strategy is to change the state of charge target or target window and/or to change to change the way it is determined. For example, if the state of charge target is defined by a formula depending on a certain number of parameters, a change of strategy can be obtained by giving a fixed predetermined, value to the state of charge target or target window, or by modifying the formula by which it is determined. In any case, modifying a state of charge target or a state of charge target window will be equivalent").

	Regarding claim 23, the combination of Magnet in view of Laing teaches the method as claimed in claim 13. Additionally, Magnet teaches a non-transitory computer readable medium storing a program that, when executed by a computer, causes the computer to execute the method (Fig. 1, Paragraphs 0007-0010, It is noted that the electronic control unit 10 would have a nontransitory computer readable medium storing a program that would execute the method).

	Regarding claim 24, the combination of Magnet in view of Laing teaches the non-
transitory computer readable medium as claimed in claim 23. Additionally, Magnet teaches a hybrid vehicle comprising the aforementioned non-transitory computer readable medium (Paragraph 0001, "The invention relates to a method for controlling a hybrid automotive vehicle equipped with an internal combustion engine and an electric machine. The invention also concerns a hybrid automotive vehicle adapted to perform such a method"
    PNG
    media_image3.png
    9
    6
    media_image3.png
    Greyscale
 Fig. 1).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Magnet in view of Liang and Tate, as applied to claim 14, above, and further in view of Wagner (US Patent Publication No. 20150100188).

	Regarding claim 16, the combination of Magnet in view of Laing teaches the method as claimed in claim 14. Additionally, Magnet teaches wherein, a location of the vehicle being known from a geolocation system and a measured minimum temperature at said location being known from a meteorological information broadcasting system (Paragraph 0044, "Estimation device 12 can also receive statistic data concerning geographical temperatures related to the season and time, on the basis of historical data. On the basis of this information, estimation device 12 estimates the temperature at which battery 8 will be at the beginning of the next mission and sends this temperature information to electronic control unit 10")

	None of Magnet, Laing, or Tate teach the model of variation of the ambient temperature is defined such that a variation of the ambient temperature is zero when a measured ambient temperature is below the measured minimum temperature; the variation is equal to a negative constant when the measured ambient temperature is above a predefined value greater than the measured minimum temperature; and the variation trends linearly between the minimum temperature and the predefined value.

	Wagner teaches the model of variation of the ambient temperature is defined such that a variation of the ambient temperature is zero when a measured ambient temperature is below the measured minimum temperature; the variation is equal to a negative constant when the measured ambient temperature is above a predefined value greater than the measured minimum temperature; and the variation trends linearly between the minimum temperature and the predefined value (Wagner Paragraph 0060, "Thus, for example, it is not necessary to cool the battery arrangement 14 if the journey is about to terminate and the ambient temperature in the target range current or in the future progression lies below the operating temperature and thus contributes to the cooling of the battery arrangement 14", The opposite would be true if the ambient temperature were higher than the operating temperature.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Magnet in view of Laing and Tate with the teachings of Wagner. Doing so would allow for the ambient temperature to be taken into account when considering the temperature change in the battery thus allowing for efficient cooling (Paragraph 0011, "The ambient air is used as an additional energy source for heating or cooling the battery arrangement. As a consequence, the energy consumption for artificially heating or cooling the battery arrangement is  reduced").

	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Magnet in view of Laing and Tate, as applied to claim 20, above, and further in view of MitTabatabaei (US Patent Publication No. 20170222448).

	Regarding claim 21, the combination of Magnet in view of Laing teaches the method as claimed in claim 20. Additionally, Magnet teaches modelling battery and ambient temperature (Paragraph 0038). 

	Neither Magnet nor Laing explicitly teach that the linear modelling method is a recursive least squares method.

	MitTabatabaei teaches that the linear modelling method is a recursive least squares method (Paragraph 0037, "The battery management system 180A applies a linear recursive least square filter to the scalar representation of the electrochemical-based battery model to determine the scalar representation of the at least one physical parameter").

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Magnet in view of Laing and Tate with the teachings of MitTabatabaei. Doing so would simplify the computation required to be done (Paragraph 0039, "Recursive Least Squares (RLS) is an adaptive filter which recursively finds the coefficients that minimize a weighted linear least  squares cost function relating to the input signals. Adaptive filters, such as the Recursive Least Squares (RLS) provide a system with a linear filter that has a transfer function controlled by variable parameters a means to adjust those parameters. One advantage of RLS is extremely fast convergence.").
	
	Regarding claim 22,the combination of the previously cited prior art teaches the
method as claimed in claim 21. Additionally, Magnet teaches modelling battery and ambient temperature (Paragraph 0038).

	Further, MitTabatabaei teaches that on each new estimation of a state of charge value obtained recursively from the preceding estimation, said preceding estimation is multiplied by an omission factor (Paragraph 0037, "Additionally, in some embodiments, the battery management system 180A maintains a constant cost of estimation and preventing unbounded estimation gains by applying a time varying forgetting factor to the scalar representation of the electrochemical-based battery model").

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of the previously cited prior art with the aforementioned additional teachings of MitTabatabaei. Doing so would simplify the computation required to be done (Paragraph 0039, "Recursive Least Squares (RLS) is an adaptive filter which recursively finds the coefficients that minimize a weighted linear least squares cost function relating to the input signals. Adaptive filters, such as the Recursive Least Squares (RLS) provide a system with a linear filter that has a transfer function controlled by variable parameters a means to adjust those parameters. One advantage of RLS is extremely fast convergence.").

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        



/SHARDUL D PATEL/Primary Examiner, Art Unit 3662